                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  TAMARA BROWN,                                  )
                                                 )
         Plaintiff,                              )
                                                 )        No. 19-2613-TLP-tmp
  v.                                             )
                                                 )
  STATE OF TENNESSEE HUMAN                       )
  RESOURCES and STATE OF                         )
  TENNESSEE DEPARTMENT OF                        )
  REHABILITATIVE SERVICES,                       )
                                                 )
         Defendants.                             )


             ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT &
                           RECOMMENDATION


       Plaintiff Tamara Brown sued pro se under 42 U.S.C. § 1983 alleging that Defendants

State of Tennessee Human Resources and State of Tennessee Department of Rehabilitative

Services engaged in “[e]mployment discrimination based on race, sex, color [, and] religion.”

(ECF No. 1 at PageID 2.) The Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that the Court dismiss Plaintiff’s suit under 28 U.S.C. § 1915(e)(2)(B)(ii). (ECF

No. 7 at PageID 16.) For the reasons below, the Court ADOPTS the R&R and DISMISSES

WITH PREJUDICE Plaintiff’s complaint.

       The Magistrate Judge found that Defendants’ sovereign immunity bars Plaintiff’s claim.

(Id. at PageID 19.) The Magistrate Judge found that the Eleventh Amendment prohibits citizens

from “suing their own states in federal court.” (Id. at PageID 18) (citing Welch v. Texas Dep't of

Highways & Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1989)). The Magistrate Judge found that, although a State may
waive its sovereign immunity “at its pleasure,” Tennessee has not waived its sovereign

immunity. (Id. at PageID 18) (citing Tenn. Code Ann. § 20-13-102(a)). The Magistrate Judge

also found that “a state is not a person against whom a § 1983 claim for money damages might

be asserted.” (Id. at PageID 19) (citing Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535

U.S. 613, 617 (2002)).

       Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Plaintiff has not

objected to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2),

6(d), 72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the R&R, the Court finds no clear error and

ADOPTS the R&R in its entirety and DISMISSES Plaintiff’s claims WITH PREJUDICE.


       SO ORDERED, this 25th day of October, 2019.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                  2
